     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 1 of 19 Page ID #:3386




 1      REESE MARKETOS LLP                   REITER GRUBER LLP
        Brett S. Rosenthal (pro hac vice)    Charles Reiter (SBN 306381)
 2      Joel W. Reese (pro hac vice)         Robert Gruber (SBN 301620)
 3      Josh M. Russ (pro hac vice)          creiter@reitergruber.com
        brett.rosenthal@rm-firm.com          100 Wilshire Blvd., Suite 700
 4
        750 N. Saint Paul Street, Ste. 600   Santa Monica, California 90401-3602
 5      Dallas, Texas 75201-3202             Telephone: (310) 496-7799
 6      Telephone: (214) 382-9810
        Facsimile: (214) 501-0731
 7
 8     Attorneys for Plaintiffs
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11     DENIECE WAIDHOFER, et al.
12                                             Case No. 2:20-cv-06979-FMO
13                     Plaintiffs,
                                               PLAINTIFFS’ MOTION FOR
14           v.                                RECONSIDERATION IN
15                                             REGARDS TO CERTAIN
       CLOUDFLARE, INC., et al.,               FINDINGS IN THE SPECIAL
16                                             MASTER’S AMENDED ORDER
17                     Defendants.             REGARDING REDACTIONS IN
                                               THE PROPOSED SANCTIONS
18                                             MOTION (DKT 202)
19
20
                                               Date: September 16, 2021
21                                             Proposed Hearing Date: Oct. 14, 2021
22                                             at 10:00 AM (telephonic)
23                                             Judge: Hon. Fernando M. Olguin
24                                             Special Master: Hon. Suzanne Segal
25                                             Complaint Filed: August 3, 2020
26                                             Trial Date: TBD
27
28
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 2 of 19 Page ID #:3387




 1                               TABLE OF CONTENTS
 2
          I.     INTRODUCTION...…………………………………………………… 1
 3
 4        II.    LEGAL STANDARDS ……………………………………………….. 1

 5        III.   ARGUMENT …..……………………………………………………… 1
 6
                 A. Plaintiffs Asserted Objections at the Deposition …………………... 2
 7
 8               B. The Order Does Not Consider All Relevant Circumstances ……….. 5
 9
                 C. The Order Does Not Apply Proper Waiver Analysis ……………… 8
10
11               D. The Order Does Not Consider the Propriety of Defense Counsel’s
                    Conduct ………………...…………………………………………. 11
12
13        IV.    CONCLUSION ………………………………………………………. 13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             ii
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 3 of 19 Page ID #:3388




 1                                     TABLE OF AUTHORITIES
 2
 3                                                                                                      Page(s)
 4                                                CASE LAW
 5
 6     Alioto v. Cowles Comm’cns, Inc.,
 7           623 F.2d 616 (9th Cir. 1980) ...................................................................... 13
 8     Azzarmi v. Wurtz,
 9           2020 WL 5440353 (C.D. Cal. July 15, 2020) ............................................... 1
10     Biovail Labs., Inc. v. Anchen Pharmas., Inc.,
11           233 F.R.D. 648 (C.D. Cal. 2006) ................................................................. 7
12
       Cal. Inst. of Tech. v. Broadcom Ltd.,
13
             2018 WL 14688371 (C.D. Cal. Mar. 19, 2018) .......................................... 10
14
       Datel Holdings Ltd. v. Microsoft Corp.,
15
             2011 WL 866993 (N.D. Cal. Mar. 11, 2011) .............................................. 10
16
       Everest Nat’l Ins. Co. v. Farukhi,
17
             2009 WL 10675354 (C.D. Cal. Apr. 20, 2009) ............................................ 1
18
       Global Tele. Int’l, Inc. v. Doe 1,
19
             132 F. Supp. 2d 1261 (C.D. Cal. 2001) ...................................................... 13
20
21     Horowitz v. Chen,

22           2018 WL 4560697 (C.D. Cal. Sept. 20, 2018) ............................................. 6

23     La Jolla Spa MD, Inc. v. Avidas Pharmas, LLC,
24           2019 WL 4141237 (S.D. Cal. Aug. 30, 2019) .............................................. 6
25     Lee v. Pep Boys-Manny Moe & Jack of Cal.,
26           2015 WL 9268118 (N.D. Cal. Dec. 21, 2015) .............................................. 6
27     Multiquip, Inc. v. Water Mgmt. Sys. LLC,
28           2009 WL 4261214 (D. Idaho Nov. 23, 2009) ............................................. 10



                                                          iii
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 4 of 19 Page ID #:3389




 1     Sequoia Prop. & Equip. Ltd. P’ship v. U.S.,
 2              2002 WL 507537 (E.D. Cal. Feb. 5, 2002) ............................................. 9–10
 3     Smith v. Clark Cty. Sch. District,
 4              727 F.3d 950 (9th Cir. 2013) ........................................................................ 1
 5     Valenzuela v. Union Pac. R.R. Co.,
 6              2016 WL 7385037 (D. Az. Dec. 21, 2016) ................................................ 10
 7     Ward v. News Grp. Int’l, Ltd.,
 8              733 F. Supp. 83 (C.D. Cal. 1990) ............................................................... 12
 9                                              RULES AND STATUTES
10     L.R. 7-18 ................................................................................................................ 1
11     Fed. R. Civ. P. 30(c)(2) ........................................................................................ 10
12
       Fed. R. Civ. P. 30(d)(2) ..................................................................................... 6, 7
13
       Fed. R. Civ. P. 30(d)(3)(A) ................................................................................ 6, 9
14
       Fed. R. Civ. P. 32(d)(3)(B) .................................................................................. 10
15
16
                                                OTHER AUTHORITIES
17
       1993 Adv. Cmte Notes to Rule 30(d) .............................................................. 5–6, 9
18
19
20
21
22
23
24
25
26
27
28



                                                                   iv
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 5 of 19 Page ID #:3390




 1           On September 2, 2021, the Special Master entered the Special Master’s
 2     Amended Order (1) Redacting Information From Proposed Sanctions Motion; And
 3     (2) Sealing Unredacted Version (Dkt 202; the “Order”). Although Plaintiffs do not
 4     contest the Special Master’s decision to redact the proposed motion for sanctions
 5     (see Dkt 202 at 4–5), the portions of the Order that imply that there was an alleged
 6     “improper purpose” reflect substantial factual and legal errors. Accordingly,
 7
       Plaintiffs move for reconsideration of those portions and respectfully ask that they
 8
       be amended or struck.
 9
                                      LEGAL STANDARDS
10
11            “A motion for reconsideration of an Order on any motion or application may

12     be made only on the grounds of (a) a material difference in fact or law from that

13     presented to the Court that, in the exercise of reasonable diligence, could not have
14     been known to the party moving for reconsideration at the time the Order was
15     entered, or … (c) a manifest showing of a failure to consider material facts presented
16     to the Court before the Order was entered.” L.R. 7-18; see also Smith v. Clark Cty.
17     Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (explaining that a district court can
18     reconsider an order if, among other things, it “committed clear error”). “Ultimately,
19     the decision to reconsider a previous ruling falls within a district court’s discretion.”
20     Azzarmi v. Wurtz, 2020 WL 5440353, *1 (C.D. Cal. July 15, 2020); see, e.g., Everest
21     Nat’l Ins. Co. v. Farukhi, 2009 WL 10675354 (C.D. Cal. Apr. 20, 2009) (granting
22     motion “[i]n the interests of justice and under the applicable law”).
23
                                           ARGUMENT
24
             In the Order, the Special Master states that she “is concerned that the current
25
       [sanctions] motion might have become the vehicle for an improper purpose.” Order
26
       at 6. This concern is based on two grounds: first, that Plaintiffs’ counsel purportedly
27
       failed to “raise[] any meaningful objection to the conduct they now claim to be
28



                                                  1
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 6 of 19 Page ID #:3391




 1     worthy of sanctions” (id. at 3); and second, that the proposed sanctions motion
 2     expresses certain opinions in “inflammatory language” (id. at 4). However, for the
 3     reasons that follow, each of these bases derives from a failure to consider material
 4     facts and/or is flawed. Accordingly, these sections of the Order should be
 5     substantially amended or struck from the record.
 6
          A.      Plaintiffs Asserted Objections at the Deposition.
 7
               The Order bases its finding regarding an alleged improper purpose largely on
 8
       the purported fact that, “[d]espite the presence of two highly experienced counsel
 9
       for Plaintiffs during the entire deposition, neither counsel raised any meaningful
10
11     objection to the conduct they now claim to be worthy of sanctions.” (Id. at 3). The

12     Order finds—without an evidentiary hearing and apparently only from the interstitial

13     text of part of the deposition transcript—that this purported “complete lack of
14     objections undermines the credibility of Plaintiff’s current accusations” and casts
15     doubt on whether “the conduct was genuinely upsetting to Plaintiff.” (Id.). The
16     premise of this conclusion, and the conclusion itself, are simply not true.
17             As the record evidence that was before the Special Master shows, while the
18     deposition was ongoing, Plaintiffs’ counsel researched and wrote a formal letter to
19     Defendant’s counsel notifying them that in Plaintiffs’ view their conduct during the
20     deposition was inappropriate; that the video used as an exhibit was offensive,
21     unauthorized, and illegal under Texas, California, and New York law; that Plaintiffs
22     strenuously objected and did not consent to any distribution or use of the video; and
23     that Plaintiffs would act to protect the witness’s rights to the fullest extent of the law.
24     This letter was given to Defendant’s counsel during the deposition, and Plaintiffs’
25
       counsel made an extensive objection on the record on these grounds, which
26
       consumed several pages of the deposition transcript. In their entire careers,
27
       Plaintiffs’ counsel had never before gone to such lengths to lodge a formal written
28



                                                   2
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 7 of 19 Page ID #:3392




 1     objection during a deposition. Counsel did this because what happened at the
 2     deposition was extraordinary and genuinely upsetting.
 3           In particular, after taking time to investigate the relevant facts related to the
 4     previously unknown, unproduced private video shown at the deposition and the
 5     relevant law in an area that is not part of counsel’s usual field of practice, Plaintiffs’
 6     counsel made the following objection on the record:
 7
             Madame Court Report, this is Joel Reese on behalf of plaintiff. And I
 8           have provided a copy of a letter dated May 12th, 2021, to [Defendant’s
 9           counsel]. And I want to put on the record that earlier today in this
             deposition there was some disclosure of some illicit material that was
10           not authorized, [the witness] did not provide in this lawsuit. She didn’t
11           consent to the disclosure of that information.
12           We believe that the publication of that material constitutes a violation
13           under Texas Penal Code 2.16 and is both a civil and a criminal
             violation. It was not consented to. It is not a copyrighted work, and we
14
             have instructed counsel and anyone who has that material, they are not
15           authorized to use that material. They are not authorized to publish that
16           material to anyone.

17           That material is what’s considered revenge porn. It’s also a violation of
18           law in other states. It’s a violation of law in California. It’s also a
             violation of law in the state of New York.
19
20           And so, I don’t know where that information came from or how it was
             obtained. We’re [going to] ask counsel to describe how they obtained
21
             that information, why they used that information, and we intend to
22           prosecute this violation of law that occurred here today to the fullest
23           extent permitted by law. …

24           [P]art of the reason for this making of a record on this issue is for
25           everyone who is in attendance in this deposition who has access to that
             information to understand it is illegal, unauthorized, and there is no
26           consent to the use of that information and that it is a violation of law to
27           use or disclose that information to anyone.
28     (Dep. Tr. 175:13–176:16 & 177:19–178:2).



                                                   3
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 8 of 19 Page ID #:3393




 1           The notion that Plaintiffs did not object, or that the witness or Plaintiffs’
 2     counsel did not believe that the conduct was genuinely upsetting, is manifestly
 3     incorrect. As counsel explained during the telephonic hearing, Plaintiffs’ counsel
 4     was appalled by the use of the video and thought it was “beyond the pale.” Counsel
 5     had never seen anything like this in any prior deposition in their careers as
 6     commercial litigators and were taken aback. Counsel respectfully disagreed with the
 7
       Special Master’s comments at the hearing to the effect that counsel should have
 8
       expected such questions during the deposition. As explained at the hearing and in
 9
       the motion for sanctions, the video—which was shared intimately by the witness
10
       with a romantic partner years ago, has never been registered, published, sold, or
11
       offered for sale, and was the subject of an open criminal matter as the witness
12
       testified—has absolutely nothing to do with the issues in this commercial copyright
13
       case. Even if the existence of the video somehow were relevant, there was no good
14
       reason to play the video, to threaten to play it again, and to ask the witness the series
15
       of irrelevant questions that were asked. Defendant’s counsel has yet to offer a cogent
16
17     explanation for any of these actions. Plaintiffs’ counsel also noted that privately the

18     witness herself was very distraught over the video.

19           In sum, the Order ignores these and other material facts that contradict the
20     conclusion that Plaintiffs’ counsel did not object to the use of the video during the
21     deposition, which is a linchpin of the finding that there may be an improper purpose
22     behind Plaintiffs’ sanctions motion. If an evidentiary hearing were convened on this
23     issue, Plaintiffs’ counsel and the witness would gladly testify to these matters under
24     oath. To conclude that Plaintiffs were not “genuinely upset[]” about what happened
25     at the deposition on the basis of a series of inferential leaps drawn from a cold record,
26     while failing to address the full record of Plaintiffs’ objections and actions at the
27     deposition, constitutes a failure to consider material facts.
28



                                                  4
     Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 9 of 19 Page ID #:3394




 1         B.      The Order Does Not Consider All the Relevant Circumstances.
 2              The Order further bases its conclusion on the assertion that Plaintiffs’ counsel

 3     supposedly stated during the deposition that “he ‘regretted’ the lack of objections”
 4     and offered “no compelling explanation for why neither counsel objected or
 5     attempted to stop the deposition.” (Order at 3). This assertion misstates Plaintiffs’
 6     counsel’s comments during the telephonic hearing and omits significant context that
 7     is necessary to fully understand the comments.
 8              To begin, counsel did not say that he regretted the lack of objections; counsel
 9     stated that he regretted not having objected more.1 But counsel also explained that
10     he was shocked by the video, which he had never seen before, and that he did not
11     know what to say and had never encountered such an event in his career. Counsel
12     also noted that objections were made on the record during the deposition, presuming
13     that the Special Master was already aware of the lengthy objection in the transcript
14     discussed above. Counsel also stated that the witness was very distraught about what
15
       Defendant’s counsel did. Counsel also noted that he is not a “revenge porn” lawyer
16
       and was not especially familiar with the law on that issue, so it was necessary to
17
       conduct legal research on this issue on the fly (which as noted above was done with
18
       utmost haste while the deposition was still ongoing).
19
                Counsel also noted that the Federal Rules caution against making objections
20
       on issues that cannot be cured during the deposition. See 1993 Adv. Cmte Notes to
21
       Rule 30(d) (“While objections may, under the revised rule, be made during a
22
       deposition, they ordinarily should be limited to those that under Rule 32(d)(3) might
23
       be waived if not made at that time, i.e., objections on grounds that might be
24
25     1
         However, as explained below, counsel was mindful that it is not at all clear that the Federal Rules
26     would have permitted additional objections at the deposition. The Federal Rules do not provide
       express guidance on what objections a defending attorney may, must, or should make if the witness
27     is subjected to bad faith or harassing conduct. Although the rules say that the attorney “may”
       suspend the deposition and move to terminate or limit it on these grounds, as explained below, that
28
       language is clearly permissive, for good reason. See Fed. R. Civ. P. 30(d)(3)(A).



                                                        5
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 10 of 19 Page ID #:3395




 1   immediately obviated, removed, or cured, such as to the form of a question or the
 2   responsiveness of an answer. Under Rule 32(b), other objections can, even without
 3   the so-called ‘usual stipulation’ preserving objections, be raised for the first time at
 4   trial and therefore should be kept to a minimum during a deposition.”). Based on this
 5   guidance, it is not clear that the Federal Rules permit counsel defending a deposition
 6   to make oral objections in regards to allegedly harassing conduct.
 7
           Moreover, counsel knew that lawyers have been sanctioned for making
 8
     improper objections at a deposition. See, e.g., Lee v. Pep Boys-Manny Moe & Jack
 9
     of Cal., 2015 WL 9268118, *8 (N.D. Cal. Dec. 21, 2015); Horowitz v. Chen, 2018
10
     WL 4560697, *4 (C.D. Cal. Sept. 20, 2018); see also La Jolla Spa MD, Inc. v. Avidas
11
     Pharmas, LLC, 2019 WL 4141237, *8 (S.D. Cal. Aug. 30, 2019) (noting that “Rule
12
     30(c)(2) renders ‘relevancy’ objections meaningless in most depositions.”)
13
     (quotation omitted). By contrast, counsel is not aware of any case or authority for
14
     the proposition that not objecting enough is a basis to find that a defending attorney
15
     acted improperly. The Federal Rules simply do not say how defending counsel is
16
17   supposed to act in a situation like this, and the additional objections that the Special

18   Master suggests would have been expected are arguably improper, and certainly not

19   required, under the Federal Rules or any other authority.
20         Regarding the assertion that “there was no compelling explanation for why
21   neither counsel … attempted to stop the deposition” (Order at 3), Plaintiffs’ counsel
22   does not recall this question being asked during the telephonic hearing. In any event,
23   the fact is that counsel considered moving to terminate the deposition after the video
24   was shown and after the allegedly improper questions about the video were asked.
25   But counsel also had to weigh the risks and benefits of doing so, taking into account
26   that counsel and his client could be sanctioned if the Court later disagreed with
27   counsel’s spur-of-the-moment decision to terminate the deposition. See Fed. R. Civ.
28   P. 30(d)(2); see also Biovail Labs., Inc. v. Anchen Pharmas., Inc., 233 F.R.D. 648


                                                6
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 11 of 19 Page ID #:3396




 1   (C.D. Cal. 2006) (awarding monetary sanctions against party and his counsel,
 2   including costs of the deposition and airfare for defendant’s counsel, for terminating
 3   the deposition). In weighing this, counsel also had to consider the fact that his client
 4   is an individual with limited resources, not a large corporation that could easily
 5   afford to bear these costs if the Court later imposed them.
 6         As well, terminating the deposition would have only delayed the deposition
 7
     because the witness was a named plaintiff whom the defendants had the right to
 8
     depose. What would be accomplished by terminating the deposition after the video
 9
     had already been shown and the questions asked? The allegedly improper conduct
10
     was complete and not reversible; the damage was done. Terminating the deposition
11
     at that point would only have caused delay and incurred additional cost, much of
12
     which would have been visited on the witness even if Plaintiffs eventually prevailed
13
     on the motion, as she would have had to block another two or three days for the
14
     deposition at a future date and incurred additional costs to prepare for and attend it.
15
     Furthermore, recall that the events described in the sanctions motion occurred only
16
17   about an hour into the first day of a two-day deposition that the parties had already

18   burdened the Court with multiple motions to schedule in person (at Defendants’

19   request) in Dallas (at Plaintiffs’ request). Delaying a deposition that inevitably would
20   have had to be completed at a later date, with the participants all coming from
21   different cities, would have ensured greater cost and inconvenience.
22         Given such practical realities involved in the decision whether to suspend a
23   deposition in progress, it is not surprising that Rule 30(d)(3)(A) states that “the
24   deponent or party may move to terminate or limit” a deposition that is being
25   conducted in a bad faith or harassing manner, not that she must do so. Whether to
26   bring such motion during the deposition is permissive, not mandatory. The
27   permissive nature of the right makes eminent sense, as the circumstances here
28   illustrate, because in many cases the harm and inconvenience of delaying the


                                                7
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 12 of 19 Page ID #:3397




 1   deposition may fall equally or more on the person bringing the motion as it does on
 2   the party that has engaged in the misconduct during the deposition.
 3         There is no basis in the Rules, the law, or common sense to believe that a party
 4   should have to subject herself to such consequences in order to preserve the ability
 5   to seek discipline against a party or counsel that has actually engaged in bad faith or
 6   harassing conduct at a deposition. On its face, the rule applies only where the
 7
     deponent or party seeks to “terminate or limit” the deposition, not where they seek
 8
     ex-post relief against the person who they believe has acted improperly. Neither the
 9
     Order, nor the Defendant in its briefing to date, has identified any authority to
10
     support the assertion that this rule is somehow a prerequisite, either as a legal or
11
     factual matter, to a sanctions motion.
12
           In sum, the Order fails to consider the full content and context of Plaintiffs’
13
     counsel’s comments during the hearing. That content and context help to explain
14
     why Plaintiffs’ counsel objected as they did and did not terminate the deposition.
15
     Even if the Court believes that counsel’s assessment of the governing rules was
16
17   wrong, these considerations are relevant to whether counsel has acted with proper

18   purpose. To conclude that there was “no compelling explanation” without

19   addressing these issues or explaining why they are said to be not compelling
20   constitutes a failure to consider material facts. Furthermore, the suggestion that
21   Plaintiffs were obliged to object more than they did to the allegedly harassing
22   conduct, or to terminate the deposition as the result of it, is an error of law.
23         C. The Order Does Not Apply Proper Waiver Analysis.
24         The Order does not conduct any analysis of the legal standards for waiver of
25   an objection. See Order at 3 (“Aside from the impact of waiver on the motion…”).
26   If conducted, this analysis would show that Plaintiffs did not waive their objections
27   regarding the acts discussed in the sanctions motion. Instead of assessing any alleged
28   waiver of objections, the Order applies a “de facto” waiver standard. In short, the



                                                 8
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 13 of 19 Page ID #:3398




 1   Order concludes that whether or not Plaintiffs’ objections regarding the use and
 2   questioning about the video were legally adequate, Plaintiffs’ purported failure to
 3   assert additional objections raises an inference as a factual matter that Plaintiffs did
 4   not “genuinely” object to the conduct. The Order cites no authority for this approach,
 5   which effectively punishes counsel for following the applicable rules and imposes
 6   extra-legal requirements that the Federal Rules and the case law do not support.
 7
           Plaintiffs’ objections—whether to the admissibility of the video or the
 8
     testimony regarding it, or to the allegedly sanctionable conduct—are clearly not
 9
     waived. Indeed, the Federal Rules expressly provide that “[a]n objection … to the
10
     competence, relevance, or materiality of testimony [] is not waived by a failure to
11
     make the objection before or during the deposition, unless the ground for it might
12
     have been corrected at that time.” Fed. R. Civ. P. 32(d)(3)(A) (emphasis added;
13
     citations omitted). The basis for excluding this material from a trial or hearing is that
14
     it is wholly irrelevant. Meanwhile, the harm of showing the video, and questioning
15
     the witness about it in the way that Defendant’s counsel did, could not have been
16
17   corrected after these acts were already done. Therefore, there was no requirement to

18   preserve these objections at the deposition.

19         As the commentary to the Federal Rules explains, objections during a
20   deposition “should be limited to those that under Rule 32(d)(3) might be waived if
21   not made at that time, i.e., objections on grounds that might be immediately obviated,
22   removed, or cured, such as to the form of a question or the responsiveness of an
23   answer.” 1993 Adv. Cmte. Cmts to Rule 30. “Under Rule 32(b), other objections
24   can, even without the so-called ‘usual stipulation’ preserving objections, be raised
25   for the first time at trial and therefore should be kept to a minimum during a
26   deposition.” Id. Case law supports the view that deposition objections should be
27   limited to narrow grounds. See, e.g., Sequoia Prop. & Equip. Ltd. P’ship v. U.S.,
28   2002 WL 507537, *2 (E.D. Cal. Feb. 5, 2002) (“Generally, it is unnecessary to make


                                                9
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 14 of 19 Page ID #:3399




 1   an objection based on irrelevancy. However, to avoid waiver, timely objections
 2   during deposition should be made on grounds of ambiguous or uncertain (vague),
 3   assumes facts not in evidence, or argumentative.”) (emphasis added).
 4         Even if Plaintiffs were required to make an objection during the deposition,
 5   as explained above, they met this obligation. The Federal Rules provide that “[a]n
 6   objection at the time of the examination … must be noted on the record.” Fed. R.
 7
     Civ. P. 30(c)(2). To the extent that the matters complained-of in the sanctions motion
 8
     may be deemed to be “[a]n objection to an error or irregularity at an oral
 9
     examination” that “might have been corrected during the deposition” (although an
10
     incongruous fit with the matters alleged in the sanctions motion), such objections
11
     need only be “timely made during the deposition” to be preserved. Fed. R. Civ. P.
12
     32(d)(3)(B). As noted above, although not immediately, Plaintiffs did object at
13
     length on the record during the deposition, which courts have held is adequate to
14
     avoid waiver. See Multiquip, Inc. v. Water Mgmt. Sys. LLC, 2009 WL 4261214 (D.
15
     Idaho Nov. 23, 2009) (finding no waiver where objection made on record “almost
16
17   within the hour”); Datel Holdings Ltd. v. Microsoft Corp., 2011 WL 866993, *1, *5

18   (N.D. Cal. Mar. 11, 2011) (finding no waiver where counsel made objections “[a]

19   few hours later” while deposition was ongoing); Valenzuela v. Union Pac. R.R. Co.,
20   2016 WL 7385037, *5–6 (D. Az. Dec. 21, 2016) (finding no waiver where counsel
21   objected to exhibits used in morning session after lunch at same deposition); see also
22   Cal. Inst. of Tech. v. Broadcom Ltd., 2018 WL 14688371, *4 (C.D. Cal. Mar. 19,
23   2018) (finding no waiver because, although not immediately, counsel “did not fail
24   to object at the deposition” and collecting cases).
25         These authorities show that, under proper waiver analysis, Plaintiffs preserved
26   all objections during the deposition. To conduct a de facto waiver analysis, without
27   applying the actual legal rules and tests regarding waiver that do not require the kind
28   of objections claimed to be missing, is an error of law. Further, to conclude that the


                                               10
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 15 of 19 Page ID #:3400




 1   alleged lack of objections (or later objection) indicates an improper motive, without
 2   addressing the legal rules governing objections that counsel was observing,
 3   constitutes a failure to consider material facts.
 4         D. The Order Does Not Consider the Propriety of Defense Counsel’s
 5            Conduct.
 6         The Order also bases its conclusion regarding Plaintiffs’ purportedly improper
 7   purpose on “[c]ertain opinions Plaintiffs (or their experts) express in the Motion,
 8   characterizing the alleged conduct of their opposing counsel.” (Order at 4). The
 9   Order references unspecified examples of what it labels as “inflammatory” or
10   “loaded” language and criticizes allegations and arguments in the proposed sanctions
11   motion that refer to “criminal conduct” or analogize tactics to those employed
12   against victims of crimes. (Id.). The Order implies that such statements are improper.
13   (Id. at 3). However, in drawing these conclusions, the Order does not address the
14   propriety of the conduct that the proposed motion contends is sanctionable.
15         How can it be said that language or opinions about alleged misconduct reflect
16
     an “improper purpose” without reference to the propriety of the conduct itself? These
17
     concepts are inextricably intertwined. For it is not improper to call something what
18
     it is. It is not improper to be offended by offensive conduct. It is not improper to
19
     accuse a person of something that he, in fact, did. It is not improper to explain why
20
     one believes that conduct was wrongful and to denounce such conduct in direct,
21
     forceful terms. It is not improper to present the opinions of an expert who pioneered
22
     the study of the kind of harassment that the motion alleges took place. It is not
23
     improper to state the legal standard for finding sanctionable conduct and to argue in
24
     a motion seeking sanctions that this standard has been met on the facts here. Yet, the
25
     Order finds that such statements reflect an improper purpose, without addressing the
26
27   conduct to which these statements are directed.

28



                                                11
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 16 of 19 Page ID #:3401




 1         For example, as noted above, the Order asserts that the proposed motion
 2   improperly “accus[es] opposing counsel of criminal conduct.” (Id.). But the Order
 3   does not even acknowledge the fact that the disclosure of material of the type
 4   disclosed at the deposition is a criminal offense in over forty States. Remarkably,
 5   one of the items that the Order provides must be redacted as supposedly improper
 6   “opinion” is a footnote that simply recites this fact and, without any embellishment
 7
     at all, directly quotes the Texas penal code elements for this offense and the
 8
     affirmative defense that is available if the defendant shows that the disclosure of the
 9
     material was made at a legal proceeding and permitted or required by law. This is
10
     not even opinion. It is not improper to state what this statute says.
11
           For another example, the Order asserts that the proposed motion improperly
12
     “analogize[s] to tactics employed against victims of violent crimes.” But the Order
13
     does not find that the tactics are not analogous to such tactics. Nor could it, because
14
     for all the reasons stated in the proposed motion for sanctions, the tactics are
15
     analogous. Plaintiffs’ expert Ms. Tanenbaum—who has studied such tactics
16
17   throughout her career, interviewed thousands of victims of these tactics, written

18   several books on the subject, lectured at top universities around the country, and

19   been featured in many reputable publications and media on the topic—found the
20   conduct accused in the motion to be a clear example of such tactics. The Order cites
21   no evidence or authority to contradict Ms. Tanenbaum’s opinion. Instead, it finds
22   that merely presenting this expert opinion for consideration—regardless whether it
23   has any validity—indicates some impropriety on Plaintiffs’ part.
24         The Order’s suggestion that the sanctions motion is “libelous” or “character
25   assassination” is likewise flawed. It is well-established that “truth is an absolute
26   defense to a libel action.” Ward v. News Grp. Int’l, Ltd., 733 F. Supp. 83, 85 (C.D.
27   Cal. 1990); see also Alioto v. Cowles Comm’cns, Inc., 623 F.2d 616, 619 (9th Cir.
28   1980) (explaining that even statements that are “not literally true in every detail” are


                                               12
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 17 of 19 Page ID #:3402




 1   protected if “as a whole [they are] substantially true”). It is indisputable that
 2   Defendant’s counsel did what the motion accuses them of doing; the transcript
 3   proves so. The only question is whether this conduct was sanctionable, a matter of
 4   opinion, but opinions also cannot be libelous. See Global Tele. Int’l, Inc. v. Doe 1,
 5   132 F. Supp. 2d 1261, 1266–67 (C.D. Cal. 2001) (“If the statements are opinion
 6   rather than fact, then they are not actionable.”).
 7
           In summary, the propriety of the statements that the Order asserts are
 8
     indicative of improper purpose cannot be meaningfully assessed without reference
 9
     to the conduct the statements describe. To the extent the Order contends that the
10
     language in the proposed sanctions motion is inflammatory, one must also grapple
11
     with the question whether the language is used to describe conduct that is itself
12
     inflammatory, or at least arguably so. If the conduct is inflammatory, it is not clear
13
     why it would be improper to describe it in such terms. To find an improper purpose
14
     without taking on these issues is failure to consider material facts.
15
                                        CONCLUSION
16
17         For all of these reasons, the Order’s conclusion regarding the purportedly

18   improper purpose is legally and factually flawed and based on a failure to consider

19   material facts. Moreover, this conclusion is not necessary to achieve the Order’s
20   ultimate result. The same redaction decisions could be based on the Order’s separate
21   finding that the sanctions motion should be sealed because it effectively raises issues
22   of attorney ethics. Although Plaintiffs disagree with that conclusion, they do not
23   intend to challenge it. Accordingly, Plaintiffs respectfully request that the Special
24   Master amend and/or strike the challenged portions of the Order.
25
26
27
28



                                                13
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 18 of 19 Page ID #:3403




 1   DATE: September 16, 2021
 2                                     Respectfully submitted,
 3
                                       By:    Brett S. Rosenthal_____________
 4
 5                                     REESE MARKETOS LLP
                                       Brett S. Rosenthal (pro hac vice)
 6
                                       Joshua M. Russ (pro hac vice)
 7                                     Joel W. Reese (pro hac vice)
 8                                     Allison N. Cook (pro hac vice)
                                       750 N. Saint Paul Street, Ste. 600
 9                                     Dallas, Texas 75201-3202
10                                     Telephone: (214) 382-9810
                                       Brett.rosenthal@rm-firm.com
11
12                                     REITER GRUBER LLP
                                       Charles Reiter (SBN 306381)
13
                                       Robert Gruber (SBN 301620)
14                                     100 Wilshire Blvd, Suite 700
15                                     Santa Monica, California 90401-3602
                                       Telephone: (310) 496-7799
16                                     creiter@reitergruber.com
17
                                       Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28



                                         14
 Case 2:20-cv-06979-FMO-AS Document 204 Filed 09/16/21 Page 19 of 19 Page ID #:3404




 1                             CERTIFICATE OF SERVICE
 2
           The undersigned hereby certifies that a copy of this filing will be served on
 3
     the date of filing on all counsel of record via the Court’s electronic filing system.
 4
 5
                                                    /s/ Brett S. Rosenthal
 6
 7                                           Brett S. Rosenthal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               15
